Case 1:18-cv-00275-GZS Document 231 Filed 06/10/20 Page 1 of 1               PageID #: 795



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

   NICHOLAS A. GLADU,                        )
                                             )
                         Plaintiff,          )
          v.                                 )       No. 1:18-cv-275-GZS
                                             )
   GARY WALTZ, et als.                       )
                                             )
                         Defendants          )


                          ORDER AFFIRMING THE
               RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


          No objections having been filed to the Magistrate Judge's Recommended Decision

   (ECF No. 223) filed March 11, 2020, the Recommended Decision is AFFIRMED.

          Accordingly, it is ORDERED that Plaintiff’s Motion for Voluntarily Dismissal of

   Certain Claims (ECF No. 206) is hereby DENIED.



                                                     _/s/ George Z. Singal        __
                                                     United States District Judge

   Dated this 10th day of June, 2020.
